 



Exhibit 10.1

 

THIRD AMENDMENT TO SERVICES AGREEMENT

 

 

This Second Amendment to the Services Agreement, dated as of February 4, 2015
(this “Amendment”), is made and entered into among AR Capital, LLC, a Delaware
limited liability company (the “Company”), and RCS ADVISORY SERVICES, LLC, a
Delaware limited liability company (the “Service Provider”).

 

RECITALS

 

The Service Provider and the Company are parties to that certain services
agreement (the “Agreement”), dated as of June 10, 2013, as amended from time to
time; and

 

The Service Provider and the Company desire to amend the Agreement, as set forth
in greater detail below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Company and Service Provider, for themselves
and their respective successors and permitted assigns, hereby agree as follows:

 

1. Annex A to the Agreement is hereby deleted and replaced with the new Annex A
attached to this Amendment.

 

2. Effect on the Exchange Agreement. Except as specifically amended by this
Amendment, the Agreement shall remain in full force and effect and the
Agreement, as amended by this Amendment, is hereby ratified and affirmed in all
respects. On and after the date hereof, each reference in the Agreement to “this
Agreement,” “herein,” “hereunder” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment.

 

3. Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

 

4. Counterparts. This Amendment may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.

 

 

 

[signature page follows]


 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
respective officers hereunto duly authorized, all as of the date first above
written.

 

AR CAPITAL, LLC

 

By:/s/   Jesse C. Galloway             

Name: Jesse C. Galloway
Title:  Chief Executive Officer

 

 

RCS ADVISORY SERVICES, LLC

 

By:RCS Capital Corporation, its

Managing Member

 

 

By:/s/   James A. Tanaka               

Name: James A. Tanaka

Title:  Authorized Signatory

 



 

 

 

Annex A

 

SERVICE RECIPIENTS

 

American Realty Capital – Retail Centers of America, Inc.

American Realty Capital – Retail Centers of America II, Inc.

American Realty Capital Daily Net Asset Value Trust, Inc.

American Realty Capital Global Trust, Inc.

American Realty Capital Global Trust II, Inc.

American Realty Capital Healthcare Trust II, Inc.

American Realty Capital Healthcare Trust III, Inc.

American Realty Capital Hospitality Trust, Inc.

American Realty Capital New York City REIT, Inc.

American Realty Capital New York City REIT II, Inc.

American Realty Capital Trust V, Inc.

AR Capital Acquisition Corp.

AR Capital Partners Fund GP, LLC

ARC Realty Finance Trust, Inc.

Business Development Corporation of America

Business Development Corporation of America II

BDCA Venture, Inc.

BDCA Venture II, Inc.

New York REIT, Inc.

 



 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 